 1
 2
 3
 4                         UNITED STATES DISTRICT COURT
 5                              DISTRICT OF NEVADA
 6   JAMES E. HERMANSON,                )
                                        )
 7             Petitioner,              )
                                        )            3:17-cv-00721-HDM-CBC
 8        v.                            )
                                        )
 9   ISIDRO BACA, et al.,               )            ORDER
                                        )
10             Respondents.             )
                                        )
11   _______________________________    )
12        This counseled habeas matter pursuant to 28 U.S.C. § 2254 comes
13   before the court on respondents’ motion to dismiss the petition as
14   partially unexhausted and non-cognizable. (ECF No. 31). Petitioner has
15   opposed (ECF No. 37), and respondents have replied (ECF No. 41).
16        Petitioner challenges his 2013 state court conviction for sexual
17   assault of a child under the age of 16. (ECF No. 21 at 2). He has
18   filed a second amended petition asserting five grounds for relief.
19   Respondents move to dismiss the petition as mixed because, as conceded
20   by petitioner, Grounds 2, 4 and 5 are unexhausted. Respondents further
21   argue that Ground 3 is not cognizable or, in the alternative, is also
22   unexhausted.
23        In Ground 3, petitioner asserts that his federal due process
24   rights were violated because the state court sentenced him without
25   lawful authority to do so. Specifically, he asserts that he was
26   sentenced without a presentence investigation report, which was
27   impermissible under state law. (ECF No. 21 at 20-21). Respondents
28   argue that Ground 3 asserts only a state law violation, which is not
     a cognizable federal habeas claim.
 1          Petitioner frames Ground 3 as a violation of due process arising
 2   from a state law violation. The fact that petitioner has predicated
 3   his    due   process   violation      on    a   state   law   violation     does   not
 4   automatically render the claim a non-cognizable state law claim.
 5   While it is true that a violation of state law will not, standing
 6   alone, violate due process, it may rise to the level of a due process
 7   violation if it renders the petitioner’s trial fundamentally unfair.
 8   See Estelle v. McGuire, 502 U.S. 62, 67 (1991). The question of
 9   whether the violation in this case rose to the level of a due process
10   violation is not a question that should be resolved on a motion to
11   dismiss. The motion to dismiss Ground 3 as non-cognizable will
12   therefore be denied.
13          The court agrees with respondents, however, that Ground 3 is
14   unexhausted. Under 28 U.S.C. § 2254(b)(1)(A), a habeas petitioner
15   first must exhaust state court remedies on a claim before presenting
16   that   claim   to    the    federal    courts.     To   satisfy    this    exhaustion
17   requirement, the claim must have been fairly presented to the state
18   courts completely through to the highest state court level of review
19   available.     E.g., Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir.
20   2003)(en banc); Vang v. Nevada, 329 F.3d 1069, 1075 (9th Cir. 2003).
21   In the state courts, the petitioner must refer to the specific federal
22   constitutional guarantee upon which she relies and must also state the
23   facts that entitle her to relief on that federal claim. E.g., Shumway
24   v.    Payne,   223   F.3d    983,     987   (9th   Cir.   2000).    That    is,    fair
25   presentation requires that the petitioner present the state courts
26   with both the operative facts and the federal legal theory upon which
27   the claim is based.         E.g., Castillo v. McFadden, 399 F.3d 993, 999
28   (9th Cir. 2005). The exhaustion requirement ensures that the state

                                                 2
 1   courts, as a matter of federal-state comity, will have the first
 2   opportunity to pass upon and correct alleged violations of federal
 3   constitutional guarantees.      See, e.g., Coleman v. Thompson, 501 U.S.
 4   722, 731 (1991).
 5        Petitioner asserts that he raised Ground 3 in a motion to correct
 6   illegal   sentence.    (Pet.   Ex.    40).1    However,    although   petitioner
 7   asserted due process several times in the motion, it was never in
 8   relation to his claim that he was improperly sentenced without a PSI.
 9   (Id. at 7-10). Petitioner argues that it was clear he was asserting
10   a federal due process claim because he invoked his “constitutional
11   rights” in the conclusion of the motion. (See id. at 11). But this
12   invocation did not fairly present a due process claim, much less a
13   federal due process claim, and it certainly did not exhaust the
14   specific due process claim in Ground 3. See Hiivala v. Wood, 195 F.3d
15   1098, 1106 (9th Cir. 1999) (“[G]eneral appeals to broad constitutional
16   principles, such as due process, equal protection, and the right to
17   a fair trial, are insufficient to establish exhaustion” and “to
18   ‘fairly   present’    his   federal    claim    to   the   state   courts,   [the
19   petitioner has] to alert the state courts to the fact that he was
20   asserting a claim under the United States Constitution.”).
21        Moreover, even if the motion had sufficiently alleged Ground 3,
22   petitioner did not pursue it through all avenues available because he
23   voluntarily dismissed his appeal. (Resp. Ex. 118; Pet. Ex. 45).
24   “Generally, a petitioner satisfies the exhaustion requirement if he
25
          1
26          The exhibits cited in this order, comprising the relevant state court
     record, are located at ECF Nos. 14-17, 32-34 and 38. Because some of the
27   exhibits were filed by petitioner and others by respondents, and both start
     at number 1, the court refers to the exhibits filed by petitioner (ECF Nos.
28   14-17 & 38) as Pet. Ex. and the exhibits filed by respondents (ECF Nos. 32-
     34) as Resp. Ex.

                                             3
 1   properly pursues a claim (1) throughout the entire direct appellate
 2   process   of    the    state,    or       (2)       throughout     one   entire     judicial
 3   postconviction process available in the state. Whether a claim is
 4   exhausted through a direct appellate procedure, a postconviction
 5   procedure, or both, the claim should be raised at all appellate stages
 6   afforded under state law as of right by that procedure.” Casey v.
 7   Moore, 386 F.3d 896, 916 (9th Cir. 2004). Although petitioner later
 8   moved to reinstate his appeal, (Resp. Ex. 126), the Nevada Supreme
 9   Court declined to allow him to do so. Petitioner has not cited any
10   authority to support a conclusion that pursuing his appeal in this
11   fashion was sufficient to fairly present his claims to the state’s
12   highest courts. In fact, presenting a claim to the state’s highest
13   court for “the first and only time in a procedural context in which
14   its merits will not be considered unless there are special and
15   important reasons therefor . . . does not . . . constitute ‘fair
16   presentation.’”       Castille      v.    Peoples,        489     U.S.   346,    351     (1989)
17   (internal citations and quotation marks omitted).
18           Alternatively, petitioner argues that the exhaustion question
19   is “premature” because Ground 3 is pending exhaustion by way of a writ
20   of prohibition and associated motion for reconsideration that have
21   been awaiting decision in state court since early 2018. (Pet. Exs. 46
22   & 55). Even if petitioner’s pending motions will eventually exhaust
23   this claim, which the court does not conclude, the claim remains
24   unexhausted at this time, and the court may not proceed on a mixed
25   petition.      Petitioner’s argument is therefore not persuasive.
26        As petitioner has not fairly presented the federal due process
27   claim   asserted      in   Ground     3    to       the   state    courts,      Ground    3   is
28   unexhausted.

                                                     4
 1          As to Grounds 2, 4, and 5, petitioner concedes that these grounds

 2   are unexhausted but asserts that if he were to return to state court

 3   the petition would be dismissed as procedurally barred.                       He therefore

 4   asks   the    court    to   find      the   grounds   technically         exhausted     but

 5   procedurally defaulted.

 6          Although unexhausted, a claim may be subject to anticipatory

 7   procedural default if “it is clear that the state court would hold the

 8   claim procedurally barred.” Sandgathe v. Maass, 314 F.3d 371, 376 (9th

 9   Cir. 2002). Petitioner asserts he would face several procedural bars

10   if he were to return to state court. See, e.g., Nev. Rev. Stat. §§

11   34.726 & 34.810. However, a procedural default may be excused by a

12   showing of cause and prejudice, or a fundamental miscarriage of

13   justice, Murray v. Carrier, 477 U.S. 478, 496 (1986), and Nevada has

14   cause and prejudice and fundamental miscarriage of justice exceptions

15   to its procedural bars, which are substantially the same as the

16   federal      standards.     If    a    petitioner     has    a       potentially   viable

17   cause-and-prejudice         or        actual-innocence       argument         under     the

18   substantially similar federal and state standards, then petitioner

19   cannot establish that “it is clear that the state court would hold the

20   claim procedurally barred.” For that reason, the courts in this

21   district     have     generally       declined   to   find       a    claim   subject   to

22   anticipatory procedural default unless the petitioner represents that

23   he would be unable to establish cause and prejudice in a return to

24   state court.     In such a case, the claim would generally be subject to

25   immediate dismissal as procedurally defaulted, as the petitioner would

26   have conceded that he has no grounds for exception to the procedural

27   default in federal court.

28          A different situation is presented, however, where the Nevada


                                                  5
 1   state courts do not recognize a potential basis to overcome the

 2   procedural default arising from the violation of a state procedural

 3   rule that is recognized under federal law. In Martinez v. Ryan, 566

 4   U.S. 1 (2012), the Supreme Court held that the absence or inadequate

 5   assistance of counsel in an initial-review collateral proceeding may

 6   be relied upon to establish cause excusing the procedural default of

 7   a claim of ineffective assistance of trial counsel. Id. at 9. The

 8   Supreme Court of Nevada does not recognize Martinez cause as cause to

 9   overcome a state procedural bar under Nevada state law. Brown v.

10   McDaniel, 331 P.3d 867, 875 (Nev. 2014).                Thus, a Nevada habeas

11   petitioner who relies upon Martinez—and only Martinez—as a basis for

12   overcoming   a   state   procedural     bar   on   an   unexhausted    claim   can

13   successfully     argue   that   the   state   courts    would   hold   the   claim

14   procedurally barred but that he nonetheless has a potentially viable

15   cause-and-prejudice argument under federal law that would not be

16   recognized by the state courts when applying the state procedural

17   bars.

18        Here, petitioner advances only Martinez as a basis for excusing

19   the procedural default of his claims. Further, Grounds 2, 4 and 5 are

20   all at least potentially saved under Martinez because they are claims

21   of ineffective assistance of trial counsel.             As such, the court will

22   grant petitioner's request to consider his unexhausted claims as

23   technically exhausted but procedurally defaulted. Because the question

24   of whether the claims are substantial is intertwined with the merits

25   of the claims, the court defers until the merits determination the

26   cause and prejudice analysis as to these claims.

27   Options on a Mixed Petition

28        A federal court may not entertain a habeas petition unless the


                                             6
 1   petitioner has exhausted all available and adequate state court

 2   remedies for all claims in the petition. Rose v. Lundy, 455 U.S. 509,

 3   510   (1982).   A   “mixed         petition”       containing       both    exhausted     and

 4   unexhausted claims is subject to dismissal. Id.

 5         Because petitioner’s petition is mixed, he has three options:

 6         1. File a motion to dismiss seeking partial dismissal of only the

 7   unexhausted claims;

 8         2. File a motion to dismiss the entire petition without prejudice

 9   in order to return to state court to exhaust the unexhausted claims;

10   and/or

11         3. File a motion for other appropriate relief, such as a motion

12   for a stay and abeyance asking this Court to hold his exhausted claims

13   in abeyance while he returns to state court to exhaust the unexhausted

14   claims.

15   Conclusion

16         In accordance with the foregoing, IT IS THEREFORE ORDERED that

17   respondents’ motion to dismiss is GRANTED IN PART and DENIED IN PART

18   as follows:

19         1.     Ground Three states a cognizable claim but is unexhausted;

20         2.     Grounds    2,     4    and   5        are     technically     exhausted      but

21                procedurally defaulted. The court will defer consideration

22                of whether petitioner can establish cause and prejudice

23                pursuant     to   Martinez        until        the   time     of   the   merits

24                disposition.      The     answer        and    reply    shall      address   the

25                procedural      default      of       those    grounds      and    petitioner’s

26                argument for cause.

27         IT IS FURTHER ORDERED that within thirty days of the date of this

28   order petitioner will advise the court how he would like to proceed


                                                    7
 1   with his mixed petition by electing one of the options set forth

 2   above.

 3        IT IS SO ORDERED.

 4
          DATED: This 3rd day of June, 2019.
 5
 6
                                   _________________________________
 7                                 HOWARD D. MCKIBBEN
                                   UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      8
